[Cite as State v. Sykes, 2022-Ohio-865.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Toledo                    Court of Appeals No. L-21-1181

        Appellee                                Trial Court No. CRB-21-03894

v.

Pierre Sykes                                    DECISION AND JUDGMENT

        Appellant                               Decided: March 18, 2022

                                           *****

        David Toska, City of Toledo Chief Prosecuting Attorney, and
        Christopher D. Lawrence, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                           *****

        DUHART, J.

        {¶ 1} Appellant, Pierre Sykes, appeals the judgment entered by the Toledo

Municipal Court, sentencing him on misdemeanor charges of domestic violence,

endangering children, and assault. For the reasons that follow, we affirm the judgment of

the trial court.
                                   Statement of the Case

       {¶ 2} On or about May 8, 2021, complaints were filed against appellant, alleging

domestic violence, in violation of R.C. 2919.25(A), a misdemeanor of the first degree;

endangering children, in violation of R.C. 2919.22, a misdemeanor of the first degree;

and assault, in violation of R.C. 2903.13(A), a misdemeanor of the first degree. It was

alleged that during an argument that occurred in the bathroom between appellant and his

wife, L.S., appellant pulled L.S.’s hair and pulled off her shirt, placing L.S. in fear of

appellant. It was further alleged that, during the same altercation, C.B., appellant’s

juvenile stepson, tried to get into the bathroom in order to protect his mother, and that

appellant “slammed” the door on C.B.’s arm and leg. On May 18, 2021, appellant

entered pleas of not guilty to each charge.

       {¶ 3} On June 30, 2021, a bench trial was held. After the state rested its case,

defense counsel moved for acquittal pursuant to Crim.R. 29. The motion was denied.

Thereafter, the trial court found appellant guilty on all three counts.

       {¶ 4} On July 15, 2021, appellant was sentenced to serve 180 days jail time on

each count, with all days being suspended. Appellant was placed on one year of active

probation. In addition, appellant was ordered to have no further offenses and to complete

a batterer’s intervention course. Appellant timely filed an appeal.




2.
                                  Statement of the Facts

       {¶ 5} At trial, the following evidence was presented. On May 7, 2021, Toledo

Police Officer William Gregus arrived at the marital home and saw L.S. sitting in her car,

naked from the waist up, with her two older children – boys, ages 10 and 12 – also in the

car. He testified that he did not see any evidence of a struggle and did not notice

anything “wrong” with L.S., other than that she was naked from the waist up and that she

refused to put on a shirt that was offered to her by police. He clarified that L.S. appeared

“distressed,” “upset,” and “fearful,” inasmuch as she was out in her car waiting for police

to arrive, but that he did not see that she had any visible injuries. Officer Gregus

questioned appellant on the scene. Appellant told him that an incident occurred while he

was in the bathroom, attempting to have a conversation with his wife. Officer Gregus

learned that the children were involved when he saw that the older boy, C.B., had a fresh,

slightly bruised, raised mark on his left arm. Officer Gregus went into the home and saw

that the bathroom door was off its hinges and that there was a shirt on the floor. The shirt

did not appear to be ripped.

       {¶ 6} C.B. testified that L.S. had just arrived home and that she “just went to take

a shower and lay down.” C.B. heard his parents arguing in the bathroom, so he went to

see what was going on, but the bathroom door was shut. He testified that he and his little

brother tried to get in, and that he had succeeded in putting his arm and leg through the

door, when appellant tried to slam the door closed, causing injury to C.B.’s arm. C.B.




3.
acknowledged that appellant had told him that appellant wanted to have a “private

conversation” with C.B.’s mother, but C.B. added that the conversation “didn’t seem

private at all.” He testified that appellant was “hitting [L.S.], just ripped her shirt off and

stuff.” C.B. subsequently clarified that, although he did see appellant hit his mother in

the bathroom, he did not see appellant “rip off” his mother’s shirt. He further testified

that L.S. was “silent” the entire time she was in the bathroom, and that appellant was

doing all of the yelling and screaming. C.B. stated that after the door was slammed on

him, he retreated to his room. He said that the slammed door left a “giant,” “swollen,”

“red spot,” on his “whole arm.” He was later taken to the hospital by L.S., where he was

informed that he had a bruise. At some point, L.S. left the bathroom and went outside to

her car. C.B. testified that L.S. was crying when she came out of the bathroom.

Although he did not see that she had any injuries, he saw that “some of her hair was

pulled out” and that there were pieces of her hair in the hallway upstairs. C.B. testified

that he was not in fear for his own safety, but that he was just making sure that his

mother, brother, and “everybody else,” were ok.

       {¶ 7} L.S. testified that earlier on the day in question, she was preparing to take

the couple’s daughter to a dentist appointment, but then appellant took L.S.’s keys and

phone, causing her to become angry. The police were called. After they arrived, they

arrested L.S. on an outstanding warrant from a 2019 domestic violence incident that

involved her as the alleged perpetrator against appellant. She spent the remainder of the




4.
day in jail and was released at some point that evening. L.S. testified that when she

returned home she was tired, hungry, and mad, and did not want anything to do with

appellant. She stated that appellant “kept talking” to her and that she ignored him. She

went to the bathroom to take a shower, and appellant followed after her, “constantly

talking.” Thereafter, talking became yelling, and appellant started “slamming doors.”

She stated that C.B. and his brother were trying to get into the bathroom because they

heard her “yelling and screaming” and they “wanted to see what was going on.” She

testified that appellant pushed her into the window, pulled out one of her braids, and

ripped off her shirt. In contrast to C.B.’s testimony that L.S. was silent while appellant

was doing all of the yelling and screaming, L.S. testified that she, too, was yelling and

screaming. She saw appellant “push” C.B.’s arm and leg in the door, as C.B. was trying

to open it, but she admitted that she was not sure whether appellant did it on purpose,

because she did not think that appellant would intentionally hurt the children. Soon after,

L.S. called the police and then went outside and got into the car with the two boys.

       {¶ 8} Finally, appellant testified in his own defense. He stated that L.S. had spent

the morning of May 7 making a mess of the house and yelling and screaming, because

she was angry. He confirmed that he called the police on L.S. as the result of her

behavior, that the police arrested L.S. and took her to jail, and that when she returned

from jail, she was still angry with him. Appellant testified that he followed L.S. into the

bathroom in an attempt to talk to her and that she “instantly just started screaming and




5.
hollering, like, screaming help; [s]he just constantly kept screaming help, help, help,” and

“[t]hat’s what brought the boys to the bathroom.” He stated that the door would not

open, because he was “standing on the door already,” and that when the boys started to

force the door, he “just slid his foot behind” it so they wouldn’t come in, because L.S.

was “already taking her shirt off.” He further testified that “when she was taking her

shirt off she was still screaming help out the window,” and “that’s when [the boys] were

forcing me, trying to come into the bathroom.” According to appellant, the force that the

boys were putting on the door caused the door to come off of its hinges, and so he

“finally decide[d] to let them out because they had squashed in[,] [a]nd, like, [C.B.] had

his arm on the door to where, like, I didn’t want to shut it, so I just opened the door up[,]

[a]nd when I opened the door up, they came in and then I went out – we all went out at

the same time basically.” He stated that he called the police and then took a shirt outside

for L.S. to put on, but that she refused to wear it. When the police arrived, appellant took

them to the upstairs bathroom so they could search for the braid that was alleged to have

been ripped out and for the shirt that was alleged to have been torn off. Appellant denied

having touched L.S. at all, and specifically denied having ripped out one of her braids.

                                   Assignment of Error

       {¶ 9} Appellant asserts the following assignments of error on appeal:

              I. The Complaint as it related to the Endangering Child charge was

       defective as it failed to cite a subsection under which Sykes was charged




6.
       and his Trial Counsel’s failure to move to dismiss the complaint prior to

       trial caused Sykes to suffer ineffective assistance of counsel.

              II. The finding Sykes committed Child Endangering against C.B.

       was against the sufficiency of the evidence.

              III. The finding Sykes committed domestic violence against L.S. was

       against the manifest weight of the evidence.

              IV. The finding Sykes assaulted C.B. [sic] was against the

       sufficiency of the evidence.

                                         Analysis

       {¶ 10} Appellant argues in his first assignment of error that the complaint charging

him with endangering children was defective for failing to specify the subsection of R.C.

2919.22 under which he was charged, and that his trial counsel was ineffective for failing

to move to dismiss the complaint prior to trial.

       {¶ 11} Appellate review of the sufficiency of a complaint is de novo. State v.

Ebraheim, 6th Dist. Lucas No. L-14-1157, 2015-Ohio-4055, ¶ 30. A complaint is the

basic charging instrument in all criminal proceedings in this state. State v. Wood, 48

Ohio App.2d 339, 343, 357 N.E.2d 1106 (8th Dist.1976). Crim.R. 3 provides that the

complaint “is a written statement of the essential facts constituting the offense charged,”

which written statement “shall also state the numerical designation of the applicable

statute or ordinance.” Crim.R. 3; see also State v. Vertrees, 3d Dist. Hancock No. 5-20-




7.
31, 2021-Ohio-1239, ¶ 8. “The purpose of an indictment or complaint is to inform the

accused of the offense with which he is charged so that he may prepare for trial.” State v.

Sottek, 6th Dist. Lucas No. L-87-150, 1988 WL 28113, *2 (Mar. 4, 1988), citing State v.

Morris, 8 Ohio App.3d 12, 16, 455 N.E.2d 1352 (8th Dist.1982). “However, the

requirements of a complaint are not as strictly construed as those for an indictment.

Sottek at *2, citing Toledo v. Tucker, 99 Ohio App. 346, 347, 133 N.E.2d 411 (6th

Dist.1954). Thus, in most instances, citation to a particular code section need not be

stated. Sottek at *2. An exception to this general rule is where the complaint does not

contain essential facts that inform a defendant of the offense with which he is charged, in

which case “reference to a numerical designation of the applicable ordinance becomes

pivotal.” Id.

       {¶ 12} “In general, defects in a complaint must be objected to by motion prior to

trial or the objection is deemed waived.” Sottek at *2; see also Crim.R. 12 (C)(2).

Because appellant did not object to the alleged defect in the complaint before trial, he

waived all but plain error. See Vertrees at ¶ 12. “To reverse a decision based on plain

error, a reviewing court must determine that a plain (or obvious) error occurred that

affected the outcome of the trial.” Id. (citation omitted). “A court recognizes plain error

with the utmost caution, under exceptional circumstances, and only to prevent a

miscarriage of justice.” State v. Smith, 3d Dist. Hardin No. 6-1414, 2015-Ohio-2977, ¶

63.




8.
       {¶ 13} R.C. 2919.22, the statute that governs the offense of endangering children,

has three relevant subsections outlining conduct that is prohibited under the statute:

       (A) No person, who is the parent, guardian, custodian, person having

       custody or control, or person in loco parentis of a child under eighteen

       years of age * * * shall create a substantial risk to the health or safety of the

       child, by violating a duty of care, protection, or support. * * *

       (B) No person shall do any of the following to a child under eighteen years

       one years of age,

       of age * * *:

       (1) Abuse the child;

       (2) Torture or cruelly abuse the child;

       (3) Administer corporal punishment or other physical disciplinary measure,

       or physically restrain the child in a cruel manner or for a prolonged period,

       which punishment, discipline, or restraint is excessive under the

       circumstances and creates a substantial risk of serious physical harm to the

       child;

       (4) Repeatedly administer unwarranted disciplinary measures to the child,

       when there is a substantial risk that such conduct, if continued, will

       seriously impair or retard the child's mental health or development;




9.
      (5) Entice, coerce, permit, encourage, compel, hire, employ, use, or allow

      the child to act, model, or in any other way participate in, or be

      photographed for, the production, presentation, dissemination, or

      advertisement of any material or performance that the offender knows or

      reasonably should know is obscene, is sexually oriented matter, or is

      nudity-oriented matter;

      (6) Allow the child to be on the same parcel of real property and within one

      hundred feet of, or, in the case of more than one housing unit on the same

      parcel of real property, in the same housing unit and within one hundred

      feet of, any act in violation of section 2925.04 or 2925.041 of the Revised

      Code when the person knows that the act is occurring, whether or not any

      person is prosecuted for or convicted of the violation of section 2925.04 or

      2925.041 of the Revised Code that is the basis of the violation of this

      division.

      (C)(1) No person shall operate a vehicle, streetcar, or trackless trolley

      within this state in violation of division (A) of section 4511.19 of the

      Revised Code [driving while under the influence of drugs or alcohol] when

      one or more children under eighteen years of age are in the vehicle,

      streetcar, or trackless trolley.

R.C. 2919.22 (A), (B), (C).




10.
       {¶ 14} The complaint in the instant case provides the following statement of the

essential facts:

       Defendant was engaged in a domestic altercation with his wife at their

       residence. During the altercation, a juvenile victim, [C.B.] attempted to get

       into the bathroom where the altercation was occurring in order to protect

       his mother. Defendant Sykes slammed the bathroom door onto that arm

       and leg of the juvenile, causing a noticeable bruise on the victim’s left arm.

       {¶ 15} Review of the relevant statute, together with the written statement of the

facts, leads us to conclude that appellant had ample notice that he was being charged with

violating R.C. 2919.22(A). Most of the subsections of R.C. 2919.22 can be eliminated as

possibilities by process of elimination. For example, R.C. 2151.23(A)(6) provides that

the juvenile court has exclusive jurisdiction to hear a case in which an adult is charged

with violating R.C. 2919.22 (B)(1), as long as there is no felony that is attached. Here,

appellant was not charged with any underlying felony, so only the juvenile court -- and

not the Toledo Municipal Court -- would have had subject matter jurisdiction to proceed

under R.C. 2919.22(B)(1). The remaining subsections of R.C. 2919.22(B), namely two

through six, are felony offenses. See R.C. 2919.22(E)(3) and (4). The complaint in this

case specifies that the offense of endangering children was charged as an “M1,” a first-

degree misdemeanor.




11.
       {¶ 16} Besides R.C. 2919.22(A), the only other subsection under the statute that

classifies prohibited behavior as a first-degree misdemeanor is R.C. 2929.19(C)(1), which

subsection deals with operating a motor vehicle while under the influence of drugs or

alcohol with one or more children in the vehicle. As nothing in the description of the

facts references driving while intoxicated with minor children in the vehicle, a reasonable

person would necessarily conclude that he or she was not being charged with R.C.

29190.22(C)(1). Thus, the only remaining logical charge over which the court had

subject matter jurisdiction and which classifies the prohibited behavior as a first-degree

misdemeanor is a violation under R.C. 2919.22(A), which prohibits conduct that would

create a substantial risk to the health or safety of the child, by violating a duty of care,

protection, or support. Under the circumstances of this case, we conclude that appellant

was adequately informed of the offense with which he is charged. See Sottek, 6th Dist.

Lucas No. L-87-150, 1988 WL 28113, *2 (Mar. 4, 1988). Accordingly, there was no

plain error. See Vertrees, 3d. Dist. Hancock No. 5-20-31, 2021-Ohio-1239, at ¶ 12.

       {¶ 17} We turn now to appellant’s assertion that his trial counsel’s failure to move

to dismiss the complaint prior to trial caused appellant “to suffer” ineffective assistance

of counsel. To establish ineffective assistance of counsel, a defendant “must demonstrate

that counsel’s performance fell below an objective standard of reasonable representation

and that he or she was prejudiced by that deficient performance.” State v. Savola, 8th

Dist. Cuyahoga No. 108829, 2020-Ohio-1389, 153 N.E.3d 783, ¶ 19, citing Strickland v.




12.
Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “Prejudice

is established when the defendant demonstrates ‘a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Savola at ¶ 19, citing Strickland at 694.

       {¶ 18} Here, there is nothing in the record to suggest either that trial counsel’s

performance fell below an objective standard of reasonable representation or that

appellant was prejudiced by trial counsel’s performance. First, it is well established that

“even debatable trial tactics do no constitute a deprivation of the effective assistance of

counsel.” State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d 1189 (1980). In the instant

case, the record demonstrates that counsel was able to fully develop cross-examination

with each of the state’s witnesses. At the close of the state’s case, defense counsel made

a motion for acquittal pursuant to Crim.R. 29(A). Specifically, counsel argued that the

state had failed to present any evidence showing that appellant had recklessly created a

substantial risk to the health or safety of the child by violating a duty of care. Counsel’s

argument tracks exactly with the language of R.C. 2919.22(A), indicating counsel’s

awareness of the specific subsection under which appellant had been charged.

       {¶ 19} Even if counsel had objected to the alleged deficiency in the complaint, the

state would have been permitted to amend the complaint pursuant to Crim.R. 7(D).

“Crim. R. 7(D) permits a trial court to “at any time before, during, or after trial amend the




13.
* * * complaint * * * in respect to any defect, imperfection, or omission in form or

substance, or of any variance with the evidence, provided no change is made in the name

or identity of the crime charged.” Vertrees at ¶ 10. In this case, adding the proper

subsection would not have changed the name or the identity of the crime charged. The

crime charged would still be “endangering children,” as a misdemeanor of the first

degree, and the facts set forth in the complaint would not be any different. Because the

state would have been allowed to amend the complaint, we do not find that any prejudice

resulted from trial counsel’s failure to move for its dismissal. See Savola at ¶ 19. For all

of the foregoing reasons, appellant’s first assignment of error is found not well-taken.

       {¶ 20} Appellant argues in his second assignment of error that his conviction for

child endangering was against the sufficiency of the evidence. “The test for sufficiency

requires a determination of whether the prosecution met its burden of production at trial.”

In re A.T., 8th Dist. Cuyahoga No. 110123, 2021-Ohio-2934, ¶ 42. The relevant question

is “whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Id., citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d

541 (1997).

       {¶ 21} As indicated above, appellant was convicted of violating R.C. 2919.22(A),

which relevantly provides that:




14.
       No person, who is the parent, guardian, custodian, person having custody or

       control, or person in loco parentis of a child under eighteen years of age * *

       * shall create a substantial risk to the health or safety of the child, by

       violating a duty of care, protection, or support.

A “substantial risk” is “a strong possibility, as contrasted with a remote or significant

possibility, that a certain result may occur or that certain circumstances may exist.” R.C.

2901.01(A)(8). The state must also prove that appellant acted recklessly. See State v.

McGee, 79 Ohio St.3d 193, 680 N.E.2d 975 (1997), syllabus (“The existence of the

culpable mental state of recklessness is an essential element of the crime of endangering

children under R.C. 2919.22(A).”) As set forth at R.C. 2901.22(C):

       A person acts recklessly when, with heedless indifference to the

       consequences, the person disregards a substantial and unjustifiable risk that

       the person's conduct is likely to cause a certain result or is likely to be of a

       certain nature. A person is reckless with respect to circumstances when,

       with heedless indifference to the consequences, the person disregards a

       substantial and unjustifiable risk that such circumstances are likely to exist.

“Thus, to support a conviction for child endangering under R.C. 2919.22(A), it must be

established, beyond a reasonable doubt, that [the defendant] (1) recklessly (2) created a

substantial risk to the health or safety of one or more of his children (3) by violating a

duty of care, protection or support.” State v. Kouame, 8th Dist. Cuyahoga No. 108559,




15.
2020-Ohio-3118, ¶ 20, citing Cleveland Hts. v. Cohen, 2015-Ohio-1636, 31 N.E.3d 695,

¶ 25 (8th Dist).

       {¶ 22} Here, testimony by L.S. and C.B. established that appellant, while arguing

with L.S., slammed the bathroom door on C.B.’s arm and leg, resulting in bruising.

Officers took photographs of the broken bathroom door and testified to the bruising to

C.B. The evidence established that C.B. was not merely a bystander to a verbal

altercation between appellant and L.S. Instead, testimony by C.B. established that C.B.

tried to get into the bathroom to see what was going on between appellant and his mother.

As he was attempting to get through the door that appellant had been holding closed,

appellant – who admittedly wanted to keep C.B. out of the bathroom -- slammed the door

onto his arm and leg. Construing the evidence in a light most favorable to the state, as we

are required to do, we find that there was sufficient evidence establishing that appellant

recklessly created a substantial risk to the health or safety of C.B. by violating a duty of

care or protection. Accordingly, appellant’s second assignment of error is found not

well-taken.

       {¶ 23} In his third assignment of error, appellant argues that his conviction for

domestic violence against L.S. was against the manifest weight of the evidence. “In

contrast to a sufficiency argument, a manifest weight challenge questions whether the

state met its burden of persuasion.” Id. The reviewing court “weighs the evidence and

all reasonable inferences, considers the credibility of witnesses and determines whether in




16.
resolving conflicts in the evidence, the jury clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” Thompkins, 78 Ohio St.3d at 388, 678 N.E. 2d 541. Reversal of a conviction

on the grounds of manifest weight is reserved for “the exceptional case that the evidence

weighs heavily against the conviction.” Id.

       {¶ 24} Appellant claims that reversal of his conviction for domestic violence is

proper, because “L.S. and C.B. are not credible” due to “discrepancies in their stories.”

Specifically, appellant states:

       Here, L.S. testified Sykes ripped off her shirt. But, Officer Gregus testified

       that the shirt did not appear to be ripped. C.B. testified Sykes ripped the

       shirt off L.S. then admitted he did not see Sykes do it. He further testified

       he saw Sykes hit L.S. but L.S. testified she was not hit by L.S. but pushed

       into a window. C.B. testified his mother was silent the entire time she was

       in the bathroom but L.S. admitted she was yelling and screaming. These

       wildly different stories completely render C.B.’s testimony about what

       supposedly occurred as completely uncredible and must be completely

       discounted by this Court.

       {¶ 25} In conducting our analysis, we are mindful that the weight of the evidence

and the credibility of the witnesses are matters primarily for the factfinder to determine.

State v. Hernandez, 2018-Ohio-738, 107 N.E.3d 182, ¶ 28 (8th Dist.) “The rationale




17.
behind this principle is that the trier of fact is in the best position to take into account

inconsistencies, along with the witnesses’ manner and demeanor, and determine whether

the witnesses’ testimonies are credible.” Id. Thus, it is for the fact finder “to evaluate the

credibility of witnesses in light of inconsistent or contradictory testimony.” Id. at ¶ 29.

“[A] defendant is not entitled to reversal on manifest weight grounds merely because

certain aspects of a witness’ testimony are inconsistent or contradictory.” State v. Flores-

Santiago, 8th Dist. Cuyahoga No. 108458, 2020-Ohio-1274, ¶ 40.

       {¶ 26} Here, although there were minor inconsistencies between the C.B.’s and

L.S,’s statements, we find that their accounts were largely consistent in all material

respects. Both C.B. and L.S. testified that appellant ripped a braid out of L.S.’s hair and

slammed the door onto C.B.’s leg and arm. C.B. is a 12-year-old child who watched

appellant assault his mother. He remembered that his stepfather yelled during the

incident. L.S. testified that she was also yelling, and her screams were what brought C.B.

to the bathroom door. C.B. testified that he tried to get into the bathroom, but could not.

When he put his arm and leg through the door, appellant slammed it shut on him, causing

bruising to his arm. L.S. also testified that appellant shut the door on C.B.’s arm and leg,

although she admitted that she was not sure whether the action was intentional.

       {¶ 27} C.B. testified that he saw the braid of his mother’s hair lying in the

hallway. L.S. also testified that her braid of hair was in the hallway when she fled. She

explained that appellant remained in the home while she was outside, before officers




18.
responded to the scene. She suspects that appellant disposed of it before the officers

arrived. C.B. testified to seeing his mother’s shirt on the bathroom floor. He admitted on

cross examination that he did not see appellant rip it off of her. L.S. testified that

appellant had torn it off of her. The responding officer saw a shirt on the floor of the

bathroom, but said it did not appear to be ripped. L.S. testified that appellant had shoved

her into the window of the bathroom. C.B. testified that he saw appellant strike his mom.

These slight inconsistencies do not amount to manifest injustice. L.S., C.B., and

appellant himself all testified that appellant was in the bathroom with L.S. at the time of

the incident.

       {¶ 28} According to appellant, all he did was follow L.S. into the bathroom

because he wanted to talk, and for no apparent reason, L.S. started yelling for help, “like

[appellant was] killing her.” He testified that L.S.’s cries for help brought C.B. to the

door. He indicated that he held the door shut with his foot so that C.B. could not get into

the bathroom, because L.S. “was taking her shirt off” as she was “screaming out the

window.” According to appellant, he did not shut the door on C.B.’s arm or leg at all.

Appellant’s first move after L.S. and C.B. fled was to call the police, “because [he] didn’t

want to have a situation to make [him] seem like [he] was the bad person.” He denied

ever striking L.S and he denied ever shutting the door on C.B.’s arm and leg.

       {¶ 29} The trial court was clearly in the best position to judge the credibility of

each witness who testified. After reviewing the record, we find appellant’s conviction for




19.
domestic violence was not against the manifest weight of the evidence. We do not find

that the trial court, as the finder of fact, clearly lost its way in weighing the evidence, in

considering the credibility of witnesses, or in resolving conflicts in the evidence. Nor do

we find that this is the exceptional case in which the evidence weighs heavily against

conviction. Therefore, appellant’s third assignment of error is found not well-taken.

       {¶ 30} Defendant argues in his fourth, and final, assignment of error that his

conviction for assault was against the sufficiency of the evidence. As indicated above, the

relevant question is “whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt.” In re A.T., 8th Dist. Cuyahoga No. 110123, 2021-

Ohio-2934, ¶ 42, citing Thompkins, 78 Ohio St.3d at 386, 678 N.E.2d 541.

       {¶ 31} Specifically, appellant argues that the state failed to present any evidence

that appellant “bit or struck” L.S. In making this argument, appellant erroneously claims

that the complaint for assault provides that “[t]he defendant Mr. Sykes did slap and bit

the victim, [L.S.] in the head and face. [L.S.] is the source of this information * * *.”

       {¶ 32} The complaint that was before the trial court and from which appellant

appeals in this case reads: “Defendant Pierre Sykes knowingly pulled the hair of Victim

[L.S.] and pulled her shirt off. Victim was in fear for her safety. This offense was stated

to this officer 2582 by the Victim. This offense did occur at 2827 D St, City of Toledo,

Lucas Co., Ohio.”




20.
       {¶ 33} The assault provision, codified at R.C. 2903.13(A), states that “[n]o person

shall knowingly cause or attempt to cause physical harm to another or to another’s

unborn.”

       {¶ 34} In the instant case, L.S. and C.B. both testified to appellant’s actions. L.S.

indicated that her hair was torn out and her shirt, ripped off. C.B. indicated that he saw

his mother’s braid lying on the floor in the hallway, and her shirt lying in the bathroom.

Viewing the testimony in a light most favorable to the prosecution, each element of the

assault charge was proven beyond a reasonable doubt. Accordingly, appellant’s fourth

assignment of error is found not well-taken.

       {¶ 35} For all of the foregoing reasons, the judgment of the Toledo Municipal

Court is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




21.
                                                            State of Ohio/City of Toledo
                                                                          v. Pierre Sykes
                                                                               L-21-1181




Christine E. Mayle, J.                        ____________________________
                                                      JUDGE
Gene A. Zmuda, J.
                                              ____________________________
Myron C. Duhart, P.J.                                 JUDGE
CONCUR.
                                              ____________________________
                                                      JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




22.